Citation Nr: 0509277	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970 and from January 1971 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2001, 
a statement of the case was issued in May 2002, and a 
substantive appeal was received in June 2002.  The veteran 
testified at a personal hearing at the RO in June 2003.  


FINDING OF FACT

The veteran did not engage in combat with the enemy, and he 
has not furnished sufficient information regarding claimed 
stressors to allow for verification.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R.  §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.


After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for PTSD.  An April 2001 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought and advised him of 
the types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

The Board also notes that the April 2001 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such  
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in April 2001 and the 
initial rating decision was issued in July 2001.  Thus, the 
VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA medical records a report of a VA examination.  
The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  In 
a June 2003 statement, the veteran indicated that he had 
nothing further to submit in support of his claim.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim. 

Factual Background

The service medical records were silent as to complaints of, 
diagnosis of or treatment for any mental disorders.  The 
veteran's service personnel records demonstrate that the 
veteran served in the Republic of Vietnam.  His records do 
not indicate that he participated in combat.  He did not 
receive any awards or decorations indicative of participation 
in combat and he had non-combat military occupational 
specialty of power equipment operator/mechanic.  The records 
indicate that his military occupational specialty was not 
changed to truck driver until 1975, after the veteran's 
return from Vietnam.  

In a November 1994 statement, the veteran alleged that he was 
a driver assigned to a "Twin Forty" or "Duster" in Vietnam 
between July 1968 and July 1969.  He reported that he helped 
load the weapon numerous times during firefights.  

In September 2000, the veteran submitted his claim of 
entitlement to service connection for PTSD.  

The first diagnosis of PTSD was included in a June 2001 VA 
clinical record.  No stressors were reported.  

A June 2001 VA clinical record indicates that the veteran's 
significant military experience was serving three tours of 
duty in Vietnam, being assigned to a road crew and a driver 
with an engineer unit and some survivor guilt.  The veteran 
reported that he was not directly involved in combat.  

A separate record dated in June 2001 includes the notation 
that the veteran worked as a member of a road crew in Vietnam 
from 1967 to 1975.  He was not directly involved in combat 
but experienced "close calls."  

Psychological testing conducted in July 2001 resulted in a 
diagnosis of PTSD of chronic delayed onset and recurrent 
moderate major depressive disorder.  No stressors were 
reported.  

In an August 2001 stressor statement, the veteran reported 
that a very close friend was killed during convoy duties.  He 
reported that the company he was assigned to was overrun by 
Viet Cong or North Vietnamese Army regulars.  He also wrote 
that, while serving with the 1st of the 44th Artillery a 
"twin 40" misfired a round killing one man and seriously 
wounding another.  

February and April 2002 VA clinical records include Axis I 
diagnoses of PTSD.  

A June 2002 VA clinical record includes the notation that the 
veteran had symptoms of PTSD.  

On VA examination in August 2002, the veteran reported that 
he served as a truck driver in Vietnam.  He reported that he 
was never in a fire fight.  While he was on 30 days leave, a 
close friend was injured.  The veteran reported that this was 
the most traumatic event he experienced while stationed in 
Vietnam.  His second most traumatizing incident occurred when 
he returned to an enlisted man's club after evacuation to 
find shrapnel near where he was sitting.  He also reported he 
had a couple of other near misses.  He denied handling 
bodies, witnessing death or experiencing any injury.  The 
diagnosis was alcohol abuse in full remission.  The examiner 
found that the veteran was not reporting persistently re-
experiencing of any specific Vietnam trauma that meet the 
DSM-IV definition of trauma.  It was further noted that the 
veteran was not endorsing sufficient PTSD symptoms to warrant 
a diagnosis.  The examiner noted that the previous PTSD 
diagnosis was based on a military history inconsistent with 
what the veteran was reporting that the time of the current 
examination.  

The veteran testified at the local RO in June 2003 that he 
did not have PTSD prior to his military service.  He reported 
that a friend was injured in Vietnam.  He reported that he 
heard that a unit he had been previously attached to one year 
prior was overrun.  He also reported a friend was killed in 
his new unit.  He was not with the friend when he was killed 
but had just left him.  The veteran did not know the friend's 
name.  The event occurred in April of 1969.  He also seemed 
to allege that he either participated in or watched as enemy 
bodies were pushed into mass graves.  He also seemed to 
allege that he had to drive truck loads of dead bodies.  He 
testified that he was originally trained as a carpenter but 
when he was in Vietnam, he was assigned duties as a truck 
driver and had his MOS changed to reflect this.  He alleged 
that he drove a 3/4 ton truck and was shot at.  He reported 
that he was in an enlisted man's club when 40 millimeter 
shells were accidentally misfired into the building.  The 
veteran testified that he was hauling water one time and 
counted 32 bullet holes in the trailer he was pulling.  He 
also worked on a road crew, putting down asphalt.  

Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from  
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a  
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38  
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. §  
3.303(b).  Additionally, for veteran's who have served 90  
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychosis, are presumed to have been incurred in service if  
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence  
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (d),(f) 
(2004); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  

The service medical records are silent as to complaints of, 
diagnosis of or treatment for any mental problems.  In-
service examinations conducted in December 1973, September 
1974 and November 1979, show that the veteran's psychiatric 
status was clinically evaluated as normal at those times.  
The Board believes that these records of examination by 
trained medical personnel are persuasive evidence that no 
psychiatric disorder was manifested during the veteran's 
active duty service.  The Board also notes that there is no 
evidence of a psychosis within a year of discharge from 
service.  However, service connection may also be granted for 
any disease  diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  

The Board finds that service connection is not warranted for 
PTSD based on a lack of a verified inservice stressor.  The 
service personnel records do not demonstrate that the veteran 
participated in combat.  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

While the veteran informed a VA examiner in November 1994 
that he was a driver assigned to a "Twin Forty" or 
"Duster" in Vietnam between July 1968 and July 1969 and 
that he helped load the weapon numerous times during 
firefights this activity is not supported by any objective 
evidence of record.  Additionally, numerous subsequent 
clinical records as well as reports of VA examination 
indicate that the veteran reported that he was not directly 
involved in combat.  The Board finds the preponderance of the 
evidence demonstrates that the veteran was not involved in 
combat.  As it is not shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996). 

The veteran's claimed stressors include serving three tours 
of duty in Vietnam, being assigned to a road crew, numerous 
close calls, having an unnamed friend killed during convoy 
duties, being exposed to a misfired 40 millimeter round which 
killed one man and wounded another, coming back to an 
enlisted man's club after being evacuated to find a piece of 
shrapnel had struck where the veteran had been sitting, 
witnessing and/or handling of dead bodies, the death of a 
friend at his combat position and being shot at while hauling 
water.  

Significantly, the veteran has failed to provide sufficient 
details regarding his alleged stressors which would allow the 
VA to attempt to verify such events.  The only dates of any 
of the alleged incidents supplied by the veteran were serving 
on a twin forty between July 1968 and July 1969 and the death 
of a friend in April 1969.  With regard to the allegation of 
serving on a twin forty, the Board notes that the veteran's 
subsequent statements as recorded in VA clinical records 
indicate that he did not participate as alleged.  With regard 
to the death of a friend in April 1969, the veteran 
apparently did not actually witness the death and the Board 
further notes the veteran was unable to provide the man's 
name.  The Board finds this evidence is insufficient to 
attempt to verify the event.  

With regard to all of the other reported stressors, the Board 
notes the veteran did not provide a single name, date or 
other factual detail which would allow for corroboration.  In 
the absence of such information, there is no way for the VA 
to attempt to verify such events.  The Board further notes 
inconsistencies in the veteran's reports.  With regard to the 
friend's death, the veteran initially indicated that the man 
died while the veteran was on thirty days leave but he 
subsequently indicated that the man died just after the 
veteran had left his fighting position.  The veteran has 
provided conflicting evidence as to whether he witnessed 
and/or handled dead bodies - on one occasion denying any 
participation and at another time testifying that he actually 
witnessed dead bodies being pushed into mass graves and/or 
actually carrying truckloads of dead bodies.  The Board has 
placed reduced probative value on the veteran's assertions of 
in-service stressors based on these inconsistencies.  

There is no official verification that the veteran witnessed 
the claimed stressors.  However, the Board acknowledges that 
additional verifying evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet.  App. 389, 395 (1996).  Nevertheless, the 
record does not include any such additional verifying 
evidence such as statements from fellow service members.  

After reviewing the claims file, the Board must conclude that 
the record does not include evidence corroborating the 
veteran's claimed stressors.  While there are some diagnoses 
of PTSD in the present case, applicable law provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification.  A diagnosis 
of PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  In sum, as the evidence does not show 
that the engaged in combat and the claimed stressors are 
otherwise unverified, there is therefore no basis for finding 
that service connection for PTSD is warranted.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 


ORDER


The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


